Name: 2012/64/EU: Commission Implementing Decision of 2Ã February 2012 on the recognition of the RINA SpA (Italian Register of Shipping) as a classification society for inland waterway vessels (notified under document C(2012) 402) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  transport policy;  maritime and inland waterway transport;  legal form of organisations;  Europe
 Date Published: 2012-02-04

 4.2.2012 EN Official Journal of the European Union L 33/6 COMMISSION IMPLEMENTING DECISION of 2 February 2012 on the recognition of the RINA SpA (Italian Register of Shipping) as a classification society for inland waterway vessels (notified under document C(2012) 402) (Text with EEA relevance) (2012/64/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (1), and in particular Article 10(1) and Part II of Annex VII thereof, After consulting the Committee referred to in Article 7 of Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boat masters certificates for the carriage of goods and passengers by inland waterway (2), Whereas: (1) By letter of 22 July 2008 Italy submitted an application to the Commission for recognition of the RINA SpA (hereafter RINA) as a classification society within the meaning of the Directive. RINA has its headquarters in Italy. (2) With the application Italy has submitted the information and documentation needed to verify that the criteria for recognition are met. (3) A hearing was organised in the joint meeting of experts from the Member States of the European Union and the Central Commission for Navigation on the Rhine (hereinafter CCNR) on technical requirements for inland waterway vessels in April 2009, where the Italian authority and RINA gave presentations. (4) The secretariat of the CCNR has been consulted as referred to in Part II paragraph 4 of Annex VII to Directive 2006/87/EC. (5) The Commission has assessed the compliance of RINA with the criteria of Part I of Annex VII to Directive 2006/87/EC and has concluded that RINA meets them, HAS ADOPTED THIS DECISION: Article 1 The classification society RINA shall be recognised pursuant to Article 10 of Directive 2006/87/EC. Article 2 This Decision is addressed to the Member State(s) which have inland waterways as referred to in Article 1(1) of Directive 2006/87/EC and to the Italian Register of Shipping, Via Corsica 12, 16128 Genova, Italy. Done at Brussels, 2 February 2012. For the Commission Siim KALLAS Vice-President (1) OJ L 389, 30.12.2006, p. 1. (2) OJ L 373, 31.12.1991, p. 29.